


EXHIBIT 10.32
SITEL WORLDWIDE CORPORATION
RESTRICTED STOCK GRANT PLAN AND AGREEMENT
[US]


This is a Restricted Stock Grant Plan and Agreement (this "Agreement") effective
as of February 14, 2013, by and between SITEL Worldwide Corporation (the
"Company"), a Delaware corporation, 3102 West End Avenue, Suite 1000, Nashville,
Tennessee 37203 and Dagoberto Quintana, who resides at 447 Bahia Ave., Key
Largo, FL 33037 ("Employee").
Recitals
A.    In consideration of Employee's continued employment with the Company or
with any of its Affiliates, and the desire to align the interests of management
with the Company's shareholders, the Company wishes to grant Employee shares of
the common stock of the Company, subject to vesting on the terms and conditions
of this Agreement.
B.    The Company and Employee deem it to be in their mutual best interests to
provide for certain restrictions on the transfer of the stock, and for the
purchase by the Company of such stock upon the occurrence of certain events. The
Company and Employee believe that such restrictions will minimize the business
disruption that could result from transfers not made in accordance with this
Agreement.
Agreement
NOW THEREFORE, in consideration of the mutual benefits and covenants of the
parties set forth in this Agreement, the parties agree as follows:
Section 1 -- Definitions
As used in this Agreement:
1.1    “Adjusted EBITDA” means Adjusted EBITDA as defined in the Company’s
Credit Agreement dated as of January 30, 2007, as amended from time to time.
1.2    “Adjusted EBITDA Threshold” means One Hundred Fifty-Five Million Dollars
($155,000,000) in Adjusted EBITDA determined on a trailing twelve month basis as
of the end of the month immediately prior to an applicable vesting date.
1.3    "Affiliate" means, as to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with the Person, as determined for purposes of the
Securities Act of 1933. For purposes hereof, LLC2 and any successor in interest
thereof and Onex Corporation shall be deemed Affiliates of the Company.






--------------------------------------------------------------------------------




1.4    "Board" means the Company's Board of Directors.
1.5    "Cause" shall have the same meaning as used in Employee’s written
employment agreement with the Company or with one of its Affiliates (if any) and
if no such employment agreement exists then “Cause” means Employee's employment
with the Company or with one of its Affiliates is terminated by the Company or
by one of its Affiliates due to (i) Employee's conviction of a felony; (ii)
Employee's breach of "insider trading" or other material securities laws; (iii)
Employee's material breach of a Company policy or Employee’s Associate
Agreement; or (iv) Employee's disparagement of Company.
1.6    "Change in Control" of the Company shall mean the first to occur of the
following events: (i) any sale, lease, exchange, or other transfer (in one
transaction or in a series of related transactions) of all or substantially all
of the assets of the Company, other than to an entity controlled by the Company
or its Affiliates; or (ii) the acquisition by any Person or group of related
Persons for purposes of the Securities Exchange Act of 1934, as amended (the
"Exchange Act") (other than the Company or its Affiliates singly or as a group)
of the power, directly or indirectly, to vote or direct the voting of securities
having more than 50 percent of the ordinary voting power for the election of
directors of the Company.
1.7    "Code" means the Internal Revenue Code of 1986, as amended from time to
time.
1.8    "Committee" means the committee appointed by the Board to administer this
Agreement, or, if no committee is appointed, the Board, provided that when and
for so long as the Company is subject to reporting requirements of the Exchange
Act, the Committee shall be comprised solely of two or more "Non-employee
Directors" as defined in Rule 16b-3, as amended, promulgated thereunder.
1.9    "Company" means SITEL Worldwide Corporation or its successors and, for
purposes of the definition and application of Change in Control, such
corporation and its operating subsidiaries taken as a whole.
1.10    "Disability" means Employee's absence from Employee’s duties with the
Company or its Affiliates on a full-time basis for 120 consecutive days or an
aggregate of 180 days in any 365 day period as a result of Employee’s incapacity
due to physical or mental illness; provided that Employee will not be considered
to have a Disability if the inability to perform duties is on account of
Employee's participation in a war or riot, commission of a felony, suicide
attempt, self-inflicted injury or voluntary participation in a hazardous
activity.


1.11    “Eligible Termination" means Employee is no longer employed by the
Company or one of its Affiliates due to: (a) a material diminution of Employee’s
authority, duties, reporting relationship, or base compensation, or relocation
of Employee’s office by more than 50 miles, provided that Employee has given the
Company notice and 30 days to cure such diminution or relocation, which notice
must be given within 90 days of the effective date of the diminution or of the
Company’s notice to Employee of relocation; (b) an involuntary termination of
Employee’s employment with the Company due to death or Disability; or (c) the
Company or an Affiliate's termination of Employee without Cause.



2





--------------------------------------------------------------------------------




1.12    "Freely Tradable" with regard to the Stock shall mean such time as any
class of the Company's common stock is admitted to trading or quotation on any
of the Toronto Stock Exchange, New York Stock Exchange, NASDAQ, or in each case,
any successor thereto, or any other stock exchange or exchanges as may be
approved by the Board.
1.13    "LLC2" means Onex ClientLogic Holdings, LLC, and any successor in
interest thereto that is also an Affiliate of Onex Corporation.
1.14    "Liquidity Event" means the first to occur of any of the following: (i)
a Change in Control or (ii) the Stock becoming Freely Tradable.
1.15    "Person" means any person or entity of any nature whatsoever, including
but not limited to an individual, firm, company, corporation, partnership or
trust.
1.16    "Stock" means shares of the Company's Class A common stock authorized
pursuant to the Company's Certificate of Incorporation or any class of common
stock of the Company into which shares of Class A common stock are converted or
exchanged.
1.17    "Restriction Period" means the period of time from the date of this
Agreement to the date when the restrictions placed on the Restricted Stock in
this Agreement lapse as provided in Section 2.2 of this Agreement.
1.18    "Restricted Stock" means Stock granted to Employee in Section 2.1 of
this Agreement for which the Restriction Period is still in effect under Section
2.2 of this Agreement.
Section 2 -- Stock Grant
2.1    Grant. The Company hereby grants to Employee, subject to the restrictions
contained in Section 2.2 and elsewhere in this Agreement, 1,700,000 shares of
Stock (each a "Share", collectively the "Shares"). Such Shares shall be
evidenced by stock certificates issued as soon as practicable after the date of
this Agreement. The Secretary of the Company shall hold certificates evidencing
restricted Shares for Employee's benefit until the Restriction Period described
in Section 2.2 lapses or the Shares are forfeited to the Company in accordance
with Section 2.2. In the event of any merger, reorganization, recapitalization,
or other change in the corporate structure of the Company affecting the number
of Shares of Restricted Stock, or if any securities are received as a dividend
on Restricted Stock, new or additional shares or securities shall be subject to
the same terms and conditions as the original Restricted Stock. This grant is
contingent on Employee signing the Associate Agreement attached hereto as
Exhibit 1 within 10 days of the date of this Agreement and the Joinder Agreement
referenced in Section 3 below. If such agreements are not executed within ten
(10) days of the date of this Agreement (unless already signed), the grant and
this Agreement shall be void and without further effect.
2.2    Restriction Period. The Shares granted to Employee shall be Restricted
Stock and shall be forfeited to the Company and immediately be surrendered to
the Company in the event Employee ceases to be employed by the Company or an
Affiliate during the Restriction Period, except as otherwise provided in Section
2.2(c). The Restriction Period shall begin at the inception



3





--------------------------------------------------------------------------------




of this Agreement and shall lapse following a Liquidity Event that occurs within
six years of the date of this Agreement first stated above, provided that the
Adjusted EBITDA Threshold has been met as of the date of such Liquidity Event,
and, as appropriate, subject to continued employment with the Company or its
Affiliates until, and the Adjusted EBITDA Threshold being met at, each lapse
(vesting) date, as follows:


(a)    If the Liquidity Event is the Stock becoming Freely Tradable, the
Restriction Period shall lapse and the Restricted Stock shall become vested as
follows: (1) ¼ (25%) of the Restricted Stock shall vest on the date the Stock
becomes Freely Tradable; (2) an additional ¼ of the Restricted Stock shall vest
on the first anniversary of the date the Stock becomes Freely Tradable; (3) an
additional ¼ of the Restricted Stock shall vest on the second anniversary of the
date the Stock becomes Freely Tradable; and (4) the remaining ¼ of the
Restricted Stock shall vest on the third anniversary of the date the Stock
becomes Freely Tradable. Further, if Onex, LLC2 or their Affiliates have sold or
sell 25% or more of their ownership of the Company, when the Stock becomes
Freely Tradable, the Restriction Period shall lapse for an additional percentage
of the Restricted Stock granted hereunder so that vesting shall at all times be
at least equal to the total percentage of ownership of the Company sold by Onex,
LLC2 or their Affiliates beginning on the date the Stock becomes Freely
Tradable, subject to Employee's continuous employment with the Company or any of
its Affiliates through the sale date that results in the Restriction Period
lapsing for additional shares of Stock.


(b)    If the Liquidity Event is a Change in Control, the Restriction Period
shall lapse for 100% of the Restricted Stock on the date of the Change in
Control.


(c)    If, prior to a Liquidity Event, Employee suffers an Eligible Termination,
Employee shall be treated for purposes of 2.2(a), (b) and (d) as having
continued employment through the date six months after Employee's Eligible
Termination, and the Restriction Period for Restricted Stock shall lapse as if
the Employee were still employed during that six month period following the
Eligible Termination in accordance with Sections 2.2 (a), (b) and (d). At the
end of such six month period, any portion of Employee's Stock that has not
vested shall be immediately forfeited.


(d)    If the Restriction Period for the Stock has not ended under Sections
2.2(a), (b) or (c) solely due to the failure of the Company to meet the Adjusted
EBITDA Threshold as of the date of a Liquidity Event, the Restriction Period
shall lapse on the date the Company meets such Adjusted EBITDA Threshold with
respect to all Stock for which the Restriction Period would have lapsed under
Sections 2.2(a), (b) or (c) had the Adjusted EBITDA Threshold been met on the
date of the Liquidity Event, provided that Employee remains employed by the
Company or an Affiliate on the date such Adjusted EBITDA Threshold is met, and
subject to Section 2.2(f) below.


(e)    Employee shall forfeit all of Employee’s unvested Restricted Stock upon
termination of employment with the Company and its Affiliates in any
circumstance other than an Eligible Termination.





4





--------------------------------------------------------------------------------




(f)    All Restricted Stock for which the Restriction Period has not lapsed on
the six year anniversary of the date of this Agreement first stated above shall
be forfeited on such six year anniversary.


2.3    Expiration of Restriction Period. At the lapse of the Restriction Period,
the restrictions contained in Section 2.2 of this Agreement shall expire, and
the Company shall, subject to the provisions of Sections 2.7 and 2.8, deliver to
Employee a certificate evidencing Employee's ownership of those Shares free of
the restrictions.
Notwithstanding the forgoing, in the event lifting of the Restriction Period
would cause compensation income to Employee within the meaning of Section 280G
of the Internal Revenue Code (as amended) that would cause the Company to lose
any of its deduction for compensation paid to Employee, the Restriction Period
shall not end, and Employee shall forfeit at the date of the Liquidity Event the
minimum number of Shares needed to ensure that no Company deduction is lost
under Section 280G, all as determined in good faith by the Company. Such
forfeiture shall be of the Shares with respect to which the Restriction Period
would lift latest in time.
Company hereby agrees to use best efforts to obtain shareholder approval for the
lifting of the Restriction Period for the Shares, and in the event shareholder
approval is obtained in compliance with Code Section 280G, the lifting of the
Restriction Period for the shares in accordance with this Agreement will be
exempt from 280G to the extent of such approval.
2.4    No Assignment; Rights During Restriction Period. During the Restriction
Period, Employee may not sell, transfer, pledge, assign or otherwise dispose of
shares of Restricted Stock or rights therein. Any attempt by Employee to sell,
transfer, pledge, assign or otherwise dispose of Restricted Stock or rights
therein shall cause immediate forfeiture of those Shares of Restricted Stock.
Except as provided in the previous sentence, Employee shall have, with respect
to Restricted Stock, all of the rights of a stockholder of the Company,
including the right to vote the Shares and the right to receive all dividends
and other distributions with respect to such Shares. Notwithstanding the
forgoing, Employee's Shares may be transferred to Employee's estate or a
beneficiary in the event of Employee's death during the Restriction Period.
2.5    Taxes. Employee shall make arrangements satisfactory to the Company to
pay to the Company all federal, state, local and other taxes required to be
withheld with respect to the Shares granted to Employee pursuant to Section 2.1
or any proceeds thereon at the time such taxes are required to be withheld. As
of the date of this Agreement, taxes are required to be withheld as the
Restriction Period lapses with respect to the Shares, except to the extent
Employee makes an election pursuant to Section 83(b) of the Code to include in
Employee's gross income for federal income tax purposes an amount equal to the
fair market value (on the date the Stock is transferred) of the Stock granted to
Employee within 30 days of the date of this Agreement. The Company, in its
complete discretion, shall have the right to withhold from any payment of any
kind otherwise due from the Company to Employee an amount equal to the minimum
required withholding tax, and to retain and withhold a number of Shares having a
fair market value equal to the amount of such taxes and cancel (in whole or in
part) any such Shares so withheld in order to reimburse the Company for any such
taxes. The Company's rights in the preceding sentence shall not relieve



5





--------------------------------------------------------------------------------




Employee of Employee's obligation to make satisfactory arrangements for
satisfaction of withholding obligations as they become due.
2.6    Code Section 83(b) Election. Employee may, within 30 days of the date of
this Agreement, elect in accordance with Code Section 83(b) to include in
Employee's gross income for federal income tax purposes an amount equal to all
or a portion of the Fair Market Value (as of the date of this Agreement) of the
Shares granted in Section 2.1, provided that Employee may not make such election
without arranging for satisfaction of tax withholding obligations created by
such election in accordance with Section 2.5.
2.7    Securities Law Compliance. The Shares granted pursuant to this Agreement
shall be granted in accordance with registration requirements of U.S. federal
and state securities law, or shall be in accordance with an exemption from those
registration requirements. Transferability of such Shares is subject to
restrictions imposed by the applicable U.S. federal and state (and other)
securities laws, and one or more restrictive legends will be placed on the share
certificates. Such restrictive legends shall indicate that the Shares were
granted pursuant to this Agreement and transfer of such Shares is subject to the
limitations in this Agreement. Employee hereby agrees that he is acquiring such
Shares for Employee's own account for investment and not with the view to any
resale or redistribution thereof, and not on behalf of any other person.
Employee further agrees not to sell Shares except in accordance with, or
pursuant to, an exemption from the registration requirements of the Securities
Act of 1933 and any applicable state or other securities laws. The following
legend shall be placed upon each certificate evidencing Shares:
An agreement dated as of «Certificate_Date» has been entered into between the
shareholder and the Company and has been delivered to the Secretary to be kept
on file at the Company's registered office. That agreement imposes various
restrictions upon the transfer of the shares represented by this certificate and
creates various options, rights and interests with respect to those shares.




2.8    Offset for Amounts Owed to the Company. Notwithstanding any provision of
this Agreement to the contrary, the Company may transfer to itself or retain
Shares having a value equal to any amount reasonably believed by the Company to
be owed by Employee to Company. Employee shall forfeit all Shares with respect
to which the Restriction Period has not lapsed if Employee is found to have
willfully engaged in conduct which the Company finds to be materially and
demonstrably injurious to Company, monetarily or otherwise.


2.9    Full-Dilution; Exchange or Conversion; Cooperation.


(i)     The Shares represented hereby are outstanding and will be taken into
account in all outstanding or fully-diluted calculations as required. In the
event of any merger, reorganization, consolidation, recapitalization, stock
dividend, share combination, or other change in the corporate structure of the
Company affecting the number or attributes of the outstanding Stock of the
Company, such change shall apply to the Shares in the same manner as to all
Stock of the Company.



6





--------------------------------------------------------------------------------






(ii)     In the event of a Change in Control which results in the Stock being
exchanged for or converted into securities (the "New Securities") of another
entity (the "New Entity"), which may or may not be an entity subject to U.S. tax
and/or securities laws, the issue of any such New Securities is subject to
compliance with the laws, rules and regulations of all jurisdictions and
regulatory authorities applicable thereto, and to the requirements of any stock
exchange or other market on which the New Securities may be listed or quoted.
Employee agrees (a) to comply with all applicable laws, rules, regulations and
requirements, (b) to furnish to the Company and/or the New Entity any
information, report and/or undertakings required to comply with all applicable
laws, rules, regulations and requirements and (c) to fully cooperate with the
Company and/or the New Entity in complying with all applicable laws, rules,
regulations and requirements.
Section 3 -- Additional Restrictions on Transfer – Stockholders' Agreement.
As a condition to issuance of Shares hereunder, Employee must sign a joinder
agreement in the form attached hereto as Exhibit 2 to be bound by the Company's
Amended and Restated Stockholders' Agreement (the “Stockholder’s Agreement”)
dated August 15, 2000, as amended (to the extent such agreement has not been
previously signed or joined). The Stockholders' Agreement includes certain
restrictions on transfer of the Shares.
Section 4 -- Administration
4.1     Committee Governance. This Agreement shall be administered by the
Committee.
4.2     Committee to Interpret Agreement. Subject to the provisions of this
Agreement, the Committee shall have sole power to (i) construe and interpret
this Agreement; (ii) establish, amend or waive rules and regulations for its
administration; (iii) determine and accelerate the termination of any
Restriction Period; and (iv) correct inconsistencies in this Agreement or in any
other instrument relating to the grant of Stock. Notwithstanding the foregoing,
no action of the Committee may, without the consent of Employee, adversely
affect the rights of Employee.
4.3    Exculpation. No member of the Board or the Committee shall be liable for
actions or determinations made in good faith with respect to this Agreement.
4.4     Decisions Binding. All determinations and decisions made by the Board or
the Committee pursuant to this Agreement, including factual determinations,
shall be final, conclusive and binding on all persons, including the Company,
its Affiliates, its shareholders, Employee and Employee's estate and assignees.
Section 5 -- Miscellaneous
5.1    Not a Contract of Employment. This Agreement does not confer on Employee
any right to continue in the employment of the Company or any of its Affiliates,
nor does it affect in any way the Company's or any of its Affiliates’ right to
terminate Employee's employment at any time for any reason or for no reason.
Employee retains the right to discontinue Employee's employment at any time.



7





--------------------------------------------------------------------------------




5.2    Benefit. This Agreement shall benefit and bind the Company, its
successors and assigns, and Employee and Employee's heirs, personal
representatives, executors, administrators and permitted assigns.
5.3    Headings. The headings used in this Agreement have been included for ease
of reference, and shall not be considered in the interpretation or construction
of this Agreement.


5.4    Governing Law. The laws of the State of Tennessee shall govern the
validity, construction, interpretation and enforcement of this Agreement,
without regard to or application of its conflicts of law principles.
5.5    Notices. All notices, approvals, consents and demands required or
permitted under this Agreement shall be in writing and sent by hand delivery,
facsimile, overnight mail, certified mail or registered mail, postage prepaid,
to the Company at its address shown in the preamble of this Agreement, or to
Employee at Employee's address shown in such preamble, and shall be deemed given
when delivered by hand delivery, transmitted by facsimile or mailed by
overnight, certified or registered mail. Either party may specify a different
address by notifying the other party in writing of the different address.
5.6    Pronouns and Number. Wherever from the context it appears appropriate,
each term stated in either the singular or the plural shall include the singular
and the plural, and pronouns stated in either the masculine, feminine or neuter
gender shall include the masculine, feminine and neuter gender.
5.7    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
5.8    Modification. Subject to Section 4.2, this Agreement may be altered in
whole or in part at any time only by amending this Agreement by a written
instrument signed by the Company and Employee.
5.9    Complete and Final Agreement. This Agreement contains the complete and
final expression of the agreement between the parties with respect to the
subject matter hereof.
5.10    Effect on Other Plans. Except as may be otherwise and specifically
stated in any other employee benefit plan, policy or program, compensation
realized under this Agreement shall not be treated as compensation for any
purposes of calculating an employee's benefit under any such plan, policy or
program.



8





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date first set forth above.
SITEL Worldwide Corporation
(the "Company")
By: Dagoberto Quintana    


Title: CEO & President     

    ("Employee")
\S\ Dagoberto Quintana    
Dagoberto Quintana





9





--------------------------------------------------------------------------------




Exhibit 1 – Associate Agreement





10





--------------------------------------------------------------------------------






In consideration of my employment and/or continued employment, and the benefits
of employment by Sitel Operating Corporation or one of its affiliates
(collectively hereinafter the "Company") and the special training and
confidential information that I will receive, I am entering into this Associate
Agreement and agree to the following:
1.
Best Efforts/Duty of Loyalty: During my employment with the Company, I agree to
perform services for the Company faithfully and to the best of my ability and
experience, not to engage in any activities competitive with the Company, and
not to solicit, hire, or recruit any employee of the Company to terminate his or
her employment or to provide services for any organization other than the
Company.



2.
Confidential Information: The Company agrees to provide me with confidential and
proprietary information belonging to the Company including, but not limited to,
information relating to clients, potential clients, suppliers, distributors,
investments, lenders, consultants, independent contractors and employees of the
Company. Confidential Information includes, but is not limited to, information
and materials in any form relating to the following:

•
The Company's business such as pricing and financial information, methods of
operation, systems, business plans, marketing and sales information, business
strategies and opportunities, service and product information, processes and
business methods, intellectual property, computer software and programming, and
trade secrets;

•
The Company's clients and their customers such as personal information (credit
card, financial, and contact information and social security numbers), product
offers, marketing information, incentive programs, client identity and lists,
and information contained on clients' databases and computer systems;

•
The Company's employees such as social security numbers, compensation
information, health and medical information, and the competencies, abilities and
performance of the Company's employees; and

•
Any other information that the Company considers or marks as "confidential."

I agree to maintain the confidentiality of the Confidential Information at all
times during and after my employment with the Company. I will not, at any time,
directly or indirectly, use any Confidential Information for my own benefit or
for the benefit of any other person or entity, disclose or reveal any
Confidential Information to any person or entity other than authorized
representatives of the Company, or remove or aid in the removal from the
Company's or its customers’ premises any Confidential Information, except in the
performance of my duties or with the prior written consent of the Company. I
agree to return all Confidential Information in any form and any other Company
property upon the termination of my employment or at any time immediately upon
the Company’s request. Any



11





--------------------------------------------------------------------------------




compensation due to me at the time of my termination of employment may be
withheld pending receipt of these items to the extent permitted by law.
I further agree to only record, use, transmit, share, or remove credit card,
social security, and other customer or caller data or information for authorized
and appropriate business purposes.
I acknowledge that my responsibilities in this section shall continue after the
termination of my employment.
3.
Developments/Improvements: All ideas, inventions, trademarks, works of
authorship, software, source and object code, databases and data, technologies,
trade secrets, know-how, designs, patterns, marks, names, industrial designs,
and other developments, improvements, or intellectual property conceived by me,
alone or with others, during the term of my employment, whether or not during
working hours, that are within the scope of the Company's business operations or
that relate to any Company work or projects (collectively "Intellectual
Property"), are the exclusive property of the Company. I acknowledge and agree
that any copyrightable Intellectual Property conceived, created, or developed by
me is a “work for hire" within the meaning of the Copyright Act of 1976 and that
the Company will own the copyright in the Intellectual Property exclusively. I
agree to fully disclose and to assign to the Company upon request all right,
title, and interest in and to any and all Intellectual Property (whether or not
it falls within the definition of "work made for hire" or is patentable,
registrable, recordable, or protectable by copyright or otherwise and regardless
of whether the Company pursues any of the foregoing) and to assist the Company
in any way (during and after my employment with the Company), including but not
limited to executing any necessary documents, in obtaining patents, copyrights
or other registrations or protections for such Intellectual Property in the
Company's name.



4.
Non-Solicitation: During my employment with the Company and for one year after
the termination or resignation of my employment, I shall not solicit, encourage,
or influence (a) any employee, independent contractor, or other service provider
of the Company to leave employment or cease providing services to the Company or
(b) any individual or business that is a Customer of the Company or its current
or future affiliates to decrease or discontinue its business with the Company. I
also agree that for a period of one year following the termination or
resignation of my employment, I will not, without the advance written consent of
the Company, directly or indirectly, for myself or as an agent, employee,
consultant, member, owner, partner, stockholder, or otherwise of others contact
any Customer for the purpose of marketing, selling, or providing to any Customer
any product or service similar to that offered by the Company or accept as a
customer any Customer for such purpose. As used in this Agreement, "Customer"
means any person or entity (i) who was or is a client or prospective client of
the Company and (ii) about whom I learned Confidential Information or with whom
I had dealings or contact in the course of my employment with the Company. This
paragraph shall apply after any termination or resignation of my employment,
regardless of the cause or lack of cause or manner of termination,




12





--------------------------------------------------------------------------------




with or without notice. For a period of one year following my termination of
employment, I agree to provide any other employers with a copy of paragraphs 2,
4, and 5 of this Agreement.


5.
Non-Competition: During my employment with the Company and for one year after
the termination or resignation of my employment, I will not, either individually
or in partnership or jointly or in conjunction with any other person, as
principal, agent, shareholder or in any other capacity whatsoever, directly or
indirectly carry on or be engaged in or concerned with or have any ownership or
other interest in, or advise, lend money to, guarantee the debts or obligations
of, or permit my name or any part thereof to be used or employed by or
associated with, any Competitive Business; provided that nothing contained
herein shall prevent me from owning not more than 1% of any publicly traded
class of shares of any company or from acting in any capacity on behalf of the
Company or any of its subsidiaries. "Competitive Business" means any business or
other enterprise providing or offering business process outsourcing services or
products similar to those offered by the Company including, but not limited to,
inbound and outbound telephone, mail, and electronic based services; back office
and item processing services; collections, insurance, or other financial
services; risk management services; and customer interaction, maintenance, and
marketing services in any geographic region in which the Company conducts
business and in which I personally worked during the one-year period prior to
the end of my employment with the Company.



6.
Authorized Deductions: I agree that if I owe the Company any sum of money at any
time during my employment or at the termination of my employment, the Company
may deduct the sum owed by me from any compensation due to me to the extent
permitted by law. This shall include, but not be limited to, amounts owed to the
Company for overpayments, use of unearned benefits, and damaged or unreturned
equipment.



7.
Monitoring of Business Systems: I acknowledge and agree that the Company has the
right to monitor, record, and intercept any data or communications created,
stored, received, or transmitted on any Company business system including, but
not limited to, telephone, computer systems, electronic mail ("e-mail"),
Internet, and voice mail. I understand that the Company may monitor and record
my telephone conversations for business purposes.



8.
Criminal Convictions: I hereby agree to notify the Company immediately upon my
conviction of any crime. I understand that failure to disclose this information
in a timely manner may result in disciplinary action up to and including the
termination of my employment.






13





--------------------------------------------------------------------------------




9.
Personal Information: I acknowledge that during the application process and my
employment, the Company will receive and have access to my personal and
confidential information including but not limited to background check results,
social security number, contact information, and performance information. I
hereby consent and authorize the Company to disclose this information for
legitimate business purposes to third parties and to transmit the information
outside of the United States.



10.
Prior Employment: I represent and warrant that I am not prevented or restricted
from entering into any employment relationship with the Company, or restricted
or limited in the scope of services that I can perform on behalf of the Company
by any agreement, judgment, decree, order, or other restraint. In performing
services for the Company, I shall not disclose or use any trade secret,
confidential, or proprietary information belonging to any third party including
my previous employers. I also agree to comply with any existing obligations that
I may have to any third party. I hereby agree to indemnify and hold the Company
harmless from any and all expenses, losses or damages it may incur, including,
but not limited to, all expenses of defense and attorneys' fees, caused by
reason of my breach of covenants contained in this section.



11.
"At Will” Employment:     I acknowledge that my employment with the Company is
"at will" and may be terminated by the Company or by me at any time for any or
no reason.



12.
Arbitration: Any controversy, claim, or dispute relating to my employment or the
termination of my employment with the Company shall be resolved through the
Company's Open Door Communications Policy, and if that procedure fails, then by
final and binding arbitration pursuant to the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association except for
limited purposes of enforcing the terms of this Agreement through a temporary
restraining order, preliminary injunction, or other injunctive relief, as
further explained in paragraph 13 of this Agreement, immediately below. I agree
to bring covered disputes to arbitration as an individual and not as part of or
representing a class or a group. All decisions of the arbitrator shall be final,
conclusive and binding on the parties to this Agreement. This section applies,
as permitted by law, to any claims under any federal, state, or local statute or
common law, including but not limited to, Title VII of the Civil Rights Act, the
Age Discrimination in Employment Act, the Americans with Disabilities Act, the
Employee Retirement Income Security Act, the Family and Medical Leave Act, and
the Fair Labor Standards Act.



13.
Enforcement: I acknowledge that the restrictions contained in paragraphs 1, 2, 4
and 5 of this Agreement, including the time periods during which the
restrictions apply and the specified geographical limitation with respect to the
restrictions, are reasonably necessary to protect the




14





--------------------------------------------------------------------------------




Company's Legitimate business interests. Notwithstanding the provisions in
paragraph 12, the Company reserves the right to seek judicial relief for the
limited purpose of enforcing the Company's rights through a temporary
restraining order and preliminary injunction. I agree that the applicable
periods in paragraphs 4 and 5 will be expanded for any period of noncompliance.
All Grants and payments to me for any unpaid commission or for any deferred
compensation or severance benefits are subject to my execution of and compliance
with this Agreement. If I violate any provision of this Agreement, I will not be
eligible to receive any further payments for commission, deferred compensation,
or severance as permitted by law.    I acknowledge that any violation of this
Agreement will cause irreparable damage and injury to the Company. Accordingly,
in the event of any violation or threatened violation of this Agreement, the
Company shall be entitled, in addition to any other remedies and damages
available, to a temporary restraining order and an injunction to restrain such
violation or threatened violation. Further, if I violate any term of this
Agreement, the Company will be entitled, in addition to any other remedies and
damages available, to an accounting and repayment of all profits, compensation,
commissions, or benefits that I directly or indirectly realize as a result of
any violation. I agree that the Company will be entitled to injunctive relief by
posting a bond of up to $1,000.00, if applicable.


14.
Miscellaneous: If any provision of this Agreement is found to be unenforceable,
the remainder shall be enforced as fully as possible and the unenforceable
provision shall be deemed modified to the limited extent required to permit its
enforcement in a manner most closely representing the intention of the parties
as expressed in this Agreement. This Agreement may be modified only in writing
signed by me and an authorized representative of the Company. This Agreement may
be assigned or transferred by the Company. No waiver by any party of any breach
shall be deemed to be a waiver of any other breach. This Agreement shall be
governed by the laws of Tennessee, without regard to the choice of law
provisions of any jurisdiction. I consent to the personal jurisdiction of any
state or federal court located in Nashville, Tennessee in any proceeding arising
out of or relating to this Agreement and waives any venue or inconvenient forum
defense. The section headings in this Agreement are inserted for conven1ence
only and are not intended to affect the interpretation of this Agreement.



I acknowledge, understand and agree to the terms in this Agreement.
Dagoberto Quintana                            February 14, 2013
Associate's Printed Name                         Date


\S\ Dagoberto Quintana
Associate's Signature



15





--------------------------------------------------------------------------------






Sitel Operating Corporation
By:    \S\ David L. Beckman, Jr.     
    Signature
    David L. Beckman, Jr.
    Printed Name:


Chief Legal Officer
Title
Please place signed original in Associate's personnel file
Effective: 7127109



16





--------------------------------------------------------------------------------








Exhibit 2 – Joinder Agreement to Stockholders' Agreement





17





--------------------------------------------------------------------------------






JOINDER AGREEMENT


February 14, 2013


Reference is made to that certain Amended and Restated Stockholders Agreement,
dated as of August 15, 2000, a copy of which is attached hereto (as amended and
in effect from time to time, the "Stockholders Agreement"), among SITEL
Worldwide Corporation, a Delaware corporation (the "Corporation"), and the
securityholder parties.


The undersigned signatory, in order to become the owner or holder of shares of
any class of the common stock of the Corporation, by virtue of the issuance by
the Corporation of shares of Common Stock to such signatory and/or the transfer
of shares of Common Stock to such signatory, hereby agrees that by the
undersigned's execution hereof, the undersigned is a party to the Stockholders
Agreement subject to all of the rights, restrictions, conditions and obligations
applicable to the Stockholders (as that term is defined in the Stockholders
Agreement) set forth in the Stockholders Agreement. This Joinder Agreement shall
take effect and shall become a part of said Stockholders Agreement as of the
date first written above (or, if earlier, the effective date of the relevant
issuance or transfer of the shares of Common Stock to the undersigned).






By:    \S\ Dagoberto Quintana




Name:    Dagoberto Quintana
    


Title: CEO & President




ACCEPTED:


SITEL WORLDWIDE CORPORATION






By    \S\ David L. Beckman, Jr.


Name:    David L. Beckman, Jr.        


Title:    Chief Legal Officer and Secretary    







18



